         Case 1:19-cv-05718-GHW Document 68 Filed 09/05/20 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 9/5/2020
 SECURITIES AND EXCHANGE COMMISSION,
                                                         1:19-cv-05718-GHW
                                            Plaintiff,
                      - against -
 KIT MUN CHAN, LAU KEAN CHONG,            GARNISHMENT
 CHONG POUI FAN, BINJI LU AND             DISPOSITION ORDER
 YOUN CHIEN WONG,
                              Defendants,
 and
 CHOICETRADE, LETSGOTRADE, INC, AND
 TD AMERITRADE INC.,
                             Garnishees.

       On July 8, 2020 this Court issued a writ of garnishment, pursuant to Section 3205 of the

Federal Debt Collection Procedures Act, 28 U.S.C. § 3205, directed to Garnishees ChoiceTrade,

LetsGoTrade, Inc. (“ChoiceTrade”) and TD Ameritrade Inc. (“TD Ameritrade”), for the civil

penalties owed by Defendants Kit Mun Chan (“Chan”), Chong Poui Fan (“Fan”), and Binji Lu

(“Lu”). (Dkt. 60.)

        Garnishees filed answers to the Writ on August 10, 2020, identifying Defendants’

accounts, and claiming no exemptions, objections, defenses, or off-sets. (Dkt. 62 and 63.) The

Defendants were served with copies of the Writ and Garnishees’ answers. (Dkt. 61 and 64.)

Defendants did not file claims of exemption or otherwise respond to the Writ or to Garnishees’

answers, and no hearing was requested within the required time period.

       NOW THEREFORE, pursuant to 28 U.S.C. § 3205(c)(7), it is hereby ORDERED that:

       1.      Within three days after being served with a copy of this Order, ChoiceTrade and

TD Ameritrade shall turn over to the Commission all assets in the name of Defendants Fan, Chan

and/or Lu. Any securities shall be liquidated and proceeds from the sale of any securities in

these accounts shall also be turned over to the Commission.


                                                1
         Case 1:19-cv-05718-GHW Document 68 Filed 09/05/20 Page 2 of 2




        2.      Payment to the Commission may be made as follows:

                a. Electronically, wherein the Commission will provide ACH transfer/Fedwire

                    instructions upon request;

                b. Direct payment from a bank account via Pay.gov through the Commission’s

                    website at: http://www.sec.gov/about/offices/ofm.htm; or

                c. By certified check, bank cashier’s check, or United States postal money order,

                    made payable to the Securities and Exchange Commission, mailed to:

                    Enterprise Services Center, Accounts Receivable Branch, HQ Bldg., Room

                    181, AMZ-341, 6500 S. MacArthur Boulevard Oklahoma City, OK 73169.

                Case identifying information shall be included with the payment.

        3.      Garnishees shall simultaneously transmit evidence of payment and case

identifying information to Elizabeth Goody, Securities and Exchange Commission, 200 Vesey

Street, Suite 400, New York, NY 10281 or by email at GoodyE@sec.gov.

        4.      Garnishees shall continue withholding the Defendants’ non-exempt earnings and

paying them to the Commission until the debt to the Commission is paid in full, until the

Garnishees no longer have possession of any non-exempt earnings belonging to the Defendants,

or until further order of this Court.

        5.      The Commission shall remit funds received to the United States Treasury.

        6.      The Court shall retain jurisdiction of this matter for the purposes of enforcing the

terms of this Order and all other appropriate relief.

SO ORDERED.

Dated: September 5, 2020                                ___________________________________
                                                              GREGORY H. WOODS
                                                              United States District Judge


                                                  2
